Per Curiam,
This case arose out of a claim of the- plaintiff district for the cost of tuition and school books of pupils of the defendant district who attended the high school of the plaintiff district. The questions involved in this appeal are whether the construction given by the learned judges of the court from whose judgment the appeal comes, of the words “cost of tuition” in the Act of May 23, 1907, P. L. 202, is correct; second, whether that construction renders the act unconstitutional. The first question is not free from difficulty, and the judges of this court who heard the case are not entirely agreed upon it, especially as to that portion of the judgment which excluded the cost of light, fuel and janitor’s services. But the majority of us conclude, having regard to the context, the ordinary meaning of the word tuition, and the general purpose of the act, that the construction given by the learned judges of the common pleas is more likely to carry out the actual intention of the legislature than the broader construction contended for by appellant’s counsel. The reasoning of the opinion, in which both of the judges concurred, fully sustains, we think, the conclusion reached, and we do not see that we can add anything profitably to what they have said. Upon the question of the constitutionality of the act, under this construction of it, we are all agreed and concur in the conclusion reached by the common pleas, for the reasons given in its opinion.
The judgment is affirmed.